DISMISS and Opinion Filed August 27, 2019




                                         S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00639-CR
                                      No. 05-19-00640-CR
                               ANTHONY JESUS SOTELO, Appellant
                                             V.
                                 THE STATE OF TEXAS, Appellee

                      On Appeal from the 416th Judicial District Court
                                   Collin County, Texas
                  Trial Court Cause Nos. 416-82491-2018 & 416-84014-2018

                                MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Pedersen, III
                                 Opinion by Chief Justice Burns
       Anthony Jesus Sotelo appeals his convictions for theft of property valued at more than

$2,500 but less than $30,000 (a state jail felony) and theft of property valued at $300,000 or more

(a first degree felony). After appellant pleaded guilty to both offenses, the trial court assessed

punishment at two years in state jail and thirty years in prison, respectively. Appellant timely

filed his notices of appeal.

       The July 1, 2019 clerk’s records contain appellant’s written plea agreements which state

the cases were “open” pleas, and the trial court certifications of appellant’s right to appeal which

state each case was a “plea-bargain case, and the defendant has NO right of appeal.” When the

reporter’s record was not timely filed, we notified court reporter Destiny Moses and instructed her
to file the reporter’s record within thirty days. In response, Ms. Moses, filed a letter with the Court,

informing us:

                        Counsel for Defense appeared before Judge Thompson on
                May 31st to clear up the issue of whether this defendant had the right
                to appeal. I was notified by Counsel for Defense and Judge
                Thompson that this defendant did not have the right to appeal and I
                was forwarded the plea transcript of this defendant which I am
                attaching here as Exhibit A confirming that.

The attached March 14, 2019 reporter’s record is of the plea hearing in cause numbers 416-82491-

2018 and 416-84014-2018. During the hearing, when the trial court referred to appellant’s pleas

as “open” pleas, defense counsel and the State agreed there was “kind of a plea agreement.”

Although it did not make any recommendations regarding punishment, the State did agree to give

up its right to a jury trial and to dismiss several cases, including:

                a number of unfiled cases at this time. And there are two filed
                misdemeanor cases; harboring a runaway and possession of
                marijuana. There may be some other unfiled misdemeanor cases.
                There is a criminal offense from October of 2018. There’s a
                criminal offense from January of 2019. And there’s another
                criminal offense that’s not listed on there.

In light of this, we asked appellant and the State to file jurisdictional letter briefs. After reviewing

the letter briefs and the appellate record, we conclude we lack jurisdiction over these appeals.

        A defendant in a plea bargain case may appeal only (1) matters that were raised by written

motion filed and ruled on before trial or (2) after getting the trial court’s permission to appeal. TEX.

R. APP. P. 25.2(a)(2). There are two basic kinds of plea-bargaining: charge-bargaining and

sentence-bargaining. Shankle v. State, 119 S.W.3d 808, 813 (Tex. Crim. App. 2003). Charge-

bargaining involves whether a defendant will plead guilty to the offense that has been alleged or

to a lesser or related offense, and whether the prosecutor will dismiss, or refrain from bringing,

other charges. Id. Sentence-bargaining may be for binding or non-binding recommendations to




                                                  –2–
the court on sentences, including a recommended “cap” on sentencing and a recommendation for

deferred-adjudication probation. Id.

       Here, appellant entered into charge plea-bargain agreements with the State when he agreed

to plead guilty to both of the underlying offenses in these appeals in exchange for the State

dismissing several other charges, refraining from charging several offenses, and giving up its right

to a jury trial. See id. There are no substantive written motions filed by appellant and ruled on by

the trial court prior to the hearing on appellant’s pleas, and the trial court did not give permission

to appeal. Thus, we conclude appellant waived his right to appeal these cases.

       We dismiss these appeals.




                                                    /Robert D. Burns, III/
                                                    ROBERT D. BURNS, III
Do Not Publish                                      CHIEF JUSTICE
TEX. R. APP. P. 47.2(b)
190639F.U05




                                                 –3–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANTHONY JESUS SOTELO, Appellant                  On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00639-CR       V.                      Trial Court Cause No. 416-82491-2018.
                                                  Opinion delivered by Chief Justice Burns,
 THE STATE OF TEXAS, Appellee                     Justices Myers and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 27, 2019




                                            –4–
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 ANTHONY JESUS SOTELO, Appellant                  On Appeal from the 416th Judicial District
                                                  Court, Collin County, Texas
 No. 05-19-00640-CR       V.                      Trial Court Cause No. 416-84014-2018.
                                                  Opinion delivered by Chief Justice Burns,
 THE STATE OF TEXAS, Appellee                     Justices Myers and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered August 27, 2019




                                            –5–